t c memo united_states tax_court jeffrey c and renee m milton petitioners v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioners heather k mccluskey for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after concessions we are asked to decide whether petitioners underreported their distributive_share from renee milton inc rmi an s_corporation for respondent disallowed rmi’s claimed deduction for an abandoned partnership_interest we hold that rmi was not entitled to a deduction and therefore petitioners underreported their income we further find that the accuracy-related_penalty applies findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in san diego california at the time they filed the petition rmi renee m milton petitioner was the president and sole shareholder of rmi a real_estate business during petitioner a real_estate_professional entered into real_estate purchasing and selling agreements for rmi’s clients 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner conceded renee milton inc had dollar_figure of unreported gross_receipts or sales and it is not entitled to a deduction for outside services of dollar_figure respondent conceded that petitioners are entitled to dollar_figure of other deductions km welding transaction petitioner’s handyman approached her in about a business opportunity involving his son donald purscelley mr purscelley who worked as a welder for kearney mesa welding km welding salvatore peluso the owner of km welding was considering retirement and mr purscelley expressed an interest in purchasing the business mr purscelley lacked any funds to purchase km welding on his own so his father asked petitioner if she would be interested in participating in mr purscelley’s purchase of the business petitioner was interested but only to obtain the right_of_first_refusal to purchase the leased property on which km welding operated its business mr purscelley and his father negotiated the price for km welding with mr peluso and the deal was consummated with a handshake petitioner was aware that neither mr purscelley nor his father would be able to contribute money towards the purchase_price petitioner gave mr purscelley’s father a check payable to mr peluso for dollar_figure and instructed the father to purchase km welding she used money she had earned from rmi that she had in her savings account petitioner’s purchase check dated date is the only document memorializing the transaction the only documentation of the transaction petitioner received was a km welding sticker for her car petitioner knew that the purscelleys would let her have the first right to buy the land so she did not need any documentation petitioner’s name however was not on the lease for the property nor was petitioner’s right ever put in writing operation of km welding petitioner discussed forming a business_entity with mr purscelley and his father to purchase km welding ownership of the business was to be divided into thirds among petitioner mr purscelley and his father mr purscelley initially created an llc but he dissolved it in because of administrative difficulties mr purscelley operated km welding as a sole_proprietorship during mr purscelley made no distributions in or nor did he believe he was obligated to share the profits with petitioner or his father furthermore petitioner expected to receive only the lease and potentially some of the profits once the business was sold rmi’s purported abandonment of its partnership_interest petitioner became concerned in that km welding was not completing projects or paying its bills she was worried that her involvement with km welding would ruin her reputation and potentially affect the financial health of rmi neither petitioner nor rmi was obligated to pay anything additional to km welding or its creditors in fact km welding is still operating at the same location today as in mr purscelley was unresponsive when petitioner questioned him about her ownership_interest in km welding and requested schedules k-1 petitioner’s cpa advised her at that time that it would be better to abandon the km welding partnership_interest rather than to continue risking her reputation and her business rmi petitioner did not inform her purported partners however that she was abandoning her interest in km welding petitioner also did not give public notice that she was no longer associated with km welding rmi claimed a dollar_figure abandonment_loss on its form_1120s u s income_tax return for an s_corporation that passed through to petitioner as the sole shareholder in the loss was identified as an abandonment of a partnership_interest rmi’s balance_sheet for however does not list a partnership_interest as of the beginning of the year for rmi respondent issued a deficiency_notice to petitioners disallowing the abandonment_loss and adjusting petitioner’s distributive_share from rmi accordingly petitioners timely filed a petition 3petitioners concede in their brief that the amount claimed should have been dollar_figure rather than dollar_figure opinion we are asked to decide whether petitioners underreported the distributive_share from rmi because rmi was not entitled to deduct an abandonment_loss respondent argues that petitioner did not establish that an abandonment occurred entitling rmi to a deduction respondent also argues that the accuracy-related_penalty should be imposed i abandonment_loss deduction we begin with the general rules for deducting abandonment losses a taxpayer is entitled to deduct uncompensated losses during a given tax_year sec_165 deductions are a matter of legislative grace however and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the court need not accept the taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing tokarski v sec_7491 shifts the burden_of_proof to the commissioner in certain circumstances provided the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests petitioners did not seek to shift the burden in addition petitioners have failed to substantiate the abandonment_loss deduction and maintain the required records and therefore we decline to shift the burden see sec_7491 and b commissioner 87_tc_74 affd without published opinion 956_f2d_1166 9th cir a taxpayer must prove he or she owned the property abandoned to claim an abandonment_loss deduction jhk enters inc v commissioner tcmemo_2003_79 petitioner has not proven that rmi owned the partnership_interest it purported to abandon in there is no evidence that the conversations among petitioner mr purscelley and his father resulted in rmi’s owning a partnership_interest in km welding petitioner has not provided an asset purchase agreement or any other document to substantiate the transaction petitioner even failed to substantiate that the funds were rmi’s rather than hers individually moreover the purported partnership_interest in km welding was not listed as an asset on rmi’s beginning-of-the-year balance_sheet for we find that rmi did not own a partnership_interest in km welding in in addition the taxpayer must also establish to claim an abandonment_loss that he or she intended to abandon the property and took affirmative action to abandon the property 97_tc_200 the intent to abandon and the affirmative action are to be ascertained from the facts and circumstances surrounding the abandonment 41_tc_437 affd per curiam 340_f2d_320 9th cir an abandonment occurs where the taxpayer has relinquished the asset as well as any future claims to the asset tsakopoulos v commissioner tcmemo_2002_8 affd without published opinion 63_fedappx_400 9th cir some express manifestation of abandonment is required when the asset is an intangible_property interest such as a partnership_interest citron v commissioner supra pincite petitioner testified that she intended to abandon her purported partnership_interest in km welding to avoid damage to her reputation and to her business rmi the record does not contain any independent evidence however to support her alleged intent there is no evidence other than petitioner’s self- serving testimony that petitioner would be held liable for any debts of km welding moreover petitioner did not provide any independent evidence of the financial health of km welding in the year rmi abandoned the partnership_interest petitioner also did not provide evidence that km welding was not completing projects or timely paying its bills in fact km welding continued operations after furthermore petitioner testified she decided upon her cpa’s advice to abandon the purported partnership_interest yet petitioner did not provide evidence of the conversations she had with her cpa additionally she admitted at trial that if she received any profits from km welding in the future she would report the income petitioner’s remarks suggest that she believed there was still a possibility she would receive a return on her investment accordingly we find that petitioner did not truly intend to abandon any interest in km welding petitioner did not take any affirmative action in to abandon the purported partnership_interest in km welding petitioner was unable to provide the date on which she abandoned the interest petitioner testified that she did not file any public document indicating that she was no longer associated with km welding additionally there is no evidence that petitioner informed her purported partners that she was abandoning the partnership_interest we find that petitioner did not take sufficiently identifiable steps to abandon the interest in km welding to thereby be entitled to an abandonment_loss deduction ii accuracy-related_penalty we turn now to respondent’s determination in the deficiency_notice that petitioners are liable for the accuracy-related_penalty under sec_6662 and b respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment of income_tax attributable to negligence or disregard of rules and regulations unless he or she establishes that there was reasonable_cause for the underpayment and that he or she acted in good_faith sec_6662 and b c negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs rmi did not maintain any books_or_records to substantiate the abandonment_loss claimed on rmi’s return for we find it incredible that petitioner who is in the business of entering into contracts would not request written documentation of the km welding transaction furthermore uncorroborated self-serving testimony was the only evidence petitioner presented regarding the abandonment of the purported partnership_interest in km welding we find that petitioners acted negligently in failing to substantiate the abandonment_loss and respondent has met his burden of production notwithstanding that petitioners were negligent they may avoid the imposition of a penalty if they are able to show that there was a reasonable_cause for and that they acted in good_faith with respect to the underpayment see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made by taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner testified that she abandoned the km welding partnership_interest and claimed a loss deduction for on the advice of her cpa we do not even have the name of her cpa nor do we know what information petitioner provided to the cpa petitioner failed to give us adequate evidence that she acted in good-faith reliance accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 and b for in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
